EXHIBIT 10.29
 


THIRD AMENDMENT TO EMPLOYMENT SERVICES AGREEMENT




THIS AMENDMENT TO EMPLOYMENT SERVICES AGREEMENT (“Amendment”), dated as of the
20th day of March, 2013, is between Mesa Energy Holdings, Inc. a Delaware
corporation, (hereinafter referred to as the “Company”), and Rachel L. Dillard,
(“Executive”).  Company and Executive are sometimes hereinafter collectively
called the “Parties.”


WHEREAS, the Parties entered into an Employment Services Agreement on September
19, 2011 (the “Agreement”), which Agreement was amended on October 17, 2011 (the
“First Amendment”) and further amended on October 1, 2012 (the “Second
Amendment”); and


WHEREAS, the Parties wish to further amend certain provisions of the Agreement,
as amended;


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, Company and Executive hereby agree as follows:


The remaining unvested portions of the Company’s restricted stock grant to
Executive, the parameters of which were originally set forth in Section 5(d) of
the Agreement with vesting dates subsequently revised according to the terms set
forth in the First Amendment, are hereby converted to incentive stock options
with an exercise price of $.131 per share, the closing market price of the
Company’s common stock on the date of Board of Directors approval of this
conversion.


The number of shares issuable upon the exercise of these options and related
vesting dates are set forth below:


200,000 shares – vesting on April 1, 2013
300,000 shares – vesting on October 1, 2013


Except as specifically amended as provided herein, the Agreement, as amended,
shall remain in full force and effect and is hereby confirmed and ratified.


This Amendment shall be governed and construed in accordance with the laws of
the State of Texas, without giving effect to principles of conflicts or choice
of laws thereof.


[The next page is the signature page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
IN WITNESS WHEREOF, this Amendment is executed, accepted and agreed to by the
Parties effective as of the date first set forth above.


 
Company                                                                           Executive


Mesa Energy Holdings, Inc.


By:  /s/ Randy M. Griffin                                               
By:  /s/ Rachel L. Dillard                         
        Randy M. Griffin, CEO                                                  
Rachel L. Dillard

